DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2022 has been entered.  Claims 1-8 and 10-18 will be considered below.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first joist seat that is separate from the first upper chord and formed from a first upper seat chord and the first lower seat chord; and the second joist seat separate from the second upper chord and formed from a second upper seat chord and a second lower seat chord must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “50” has been used to designate both an angle member (in the specification and the drawings)  and a web (in the drawings).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 discloses the joist tie comprising one or more tie flanges, including a first tie flange and a second tie flange, but these features were already disclosed by Claim 15.  It is unclear how the tie flange features disclosed by Claim 16 are distinct from those disclosed by Claim 15.  For examination purposes, Examiner will assume that the features are the same.  
The remaining claim not specifically described above is rejected due to its dependence upon the rejected claim described in detail above.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dayton et al. (US Patent 8529178 B2) in view of Hasselqvist et al. (US Patent 4069638).  [Claims 1, 8, 10, and 14] Dayton et al. discloses a structural decking system comprising: one or more support members (110); a first joist (40) having a first upper chord (140), wherein the first upper chord comprises two first angle members operatively coupled together (Figure 1); a first lower chord (142); and a plurality of first webs (diagonal bars connecting 140 and 142) (Figure 1) operatively coupling the first upper chord and the first lower chord; wherein the first joist has first opposing ends and at least one first joist seat, wherein the first joist seat is formed from the two first angle members of the first upper chord directly operatively coupled to a first lower seat chord (88) (Figure 22A).  The first joist seat has a first cavity with a first opening formed between the two first angle members of the first upper chord (cavity between the angle members of 140).  A second joist (40 on opposite side of 110) having a second upper chord (140) comprising two second angle members operatively coupled together; a second lower chord (142 of the second joist); and a plurality of second webs (Figure 1) operatively coupling the second upper chord to the second lower chord; wherein the second joist has second opposing ends and at least one second joist seat (end of upper chord), the second joist seat is formed from the two second angle members of the second upper chord directly operatively coupled to a second lower seat chord and wherein the second joist seat has a second cavity with a second cavity opening formed between the two second angle members of the second upper chord (Figure 22A); and a tie (134); wherein a first proximate end of the first joist and a second proximate end of the second joist are operatively coupled to a first support member in series (Figure 22A); and wherein the tie is operatively coupled to the first proximate end of the first joist and the second proximate end of the second joist (Figure 22A).  The two first members comprise two first angle members operatively coupled together and the two second members comprise two second angle members operatively coupled together.  The first lower seat chord and the second lower seat chord comprise two joist seat angle members operatively coupled together.  The first joist seat is formed from the first upper chord and the first lower seat chord and the second joist seat is formed from the second upper chord and the second lower seat chord (Figure 22A).    
Dayton et al. discloses the claimed invention as discussed above, but does not disclose the tie comprising one rib.  Hasselqvist et al. discloses a connection system for adjacent joists having cavities (Figure 5).  The system comprises a tie (5) (Figure 5) having a rib (11) (Figure 9) for seating within the cavities of the adjacent joists.  The tie comprises a tie web having a single rib extending the length of the tie (Figure 9).  The rib has a height that is greater than a tie web thickness of a tie web (the height of the rib is greater than the thickness of the web material).  The rib has a width less than the width of the cavity so that it can seat inside the cavity.  The tie is used to secure two ends of joists together (as shown in Figure 5).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a rib into the tie of Dayton et al. as suggested and taught by Hasselqvist et al.  The rib would provide reinforcement to the tie, thereby strengthening the connection between the joists of Dayton et al.  The rib would also provide a means for seating the tie within the first and second cavities to help secure the tie in place.    
[Claim 11] Dayton et al. discloses the claimed invention as discussed above, but does not appear to disclose a tie web thickness less than or equal to 0.25 inches.  With regards to the thickness of the tie web, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the tie of Wilson with a tie web thickness of less than or equal to 0.25 inches, since the dimensions would have been a matter of design choice and the tie web of Wilson would operate equally well with any desired dimensions.  No unexpected results are obtained from the claimed dimensional ratios and as such they are viewed as nothing other than obvious choice of design.  Providing a tie web thickness of less than or equal to 0.25 inches would provide a thinner connector interface, which would allow mechanical fasteners to securely and effectively connect to the joist and the tie web.  
[Claim 12] Dayton et al. discloses the claimed invention as discussed above, including a decking (42) coupled to the joist via connectors (98), but does not disclose a single connector operatively coupling the decking, the tie and the first proximate end of the first joist or the second proximate end of the second joist.  However, Dayton et al. teaches using multiple connectors located along the joists and before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to also place a connector at the tie in order to provide reinforcement at that location once the concrete is poured over the decking.  
[Claim 13] Dayton et al. discloses the claimed invention as discussed above, including the seat chords comprising two angle members operatively coupled together (Figure 22A), but does not appear to disclose the first joist seat being separate from the first upper chord.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to construct the first joist seat separate from the first upper chord to allow for ease of constructing the decking system since shorter chords coupled together is more manageable for not only transporting the components, but also for assembling the components.  Additionally, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. 

Claims 2-7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dayton et al. in view of Hasselqvist et al. as discussed above, and further in view of Opitz (German Patent DE 102005001336 A1).  Dayton et al. in view of Hasselqvist et al. discloses the claimed invention as discussed above, but does not disclose the tie having one or more flanges coupled to the tie web.  Opitz discloses a tie (4) for securing 2 joists (3) together over a support member (2).  The tie comprises a tie web (7) and two flanges (5) coupled to the web.  Third and fourth tie flanges (6) are coupled to the two flanges (Figure 2).  The first tie flange and the second tie flange are generally perpendicular with the tie web, and wherein the third tie flange and the fourth tie flange are generally perpendicular with the first tie flange and the second tie flange (Figure 2).  The first tie flange and the second tie flange are substantially perpendicular with the tie web, and wherein the third tie flange and the fourth tie flange are substantially perpendicular with the first tie flange and the second tie flange (Figure 1).  The first tie flange, the tie web, and the second tie flange form a tie cavity having a tie width that is greater than a joist width of the joists (Figure 2).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the tie of Dayton et al. in view of Hasselqvist et al. to include first, second, third and fourth tie flanges as suggested and taught by Opitz.  The flanges would provide additional strength and reinforcement to the tie of Dayton et al.  And Opitz teaches that the benefit of providing a third and fourth tie flange is that they also provide a means of attaching the tie directly to the support member.  This would further strengthen the connection of the tie with the joists and with the support member.  

Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive.  Applicant argues that the references, Hasselqvist et al. and Opitz, should not be combined with Dayton et al.  With respect to Hasselqvist et al., Applicant argues that it relates to connecting supports which are perpendicular to one another, not joists that are in parallel.  Examiner respectfully disagrees.  Hasselqvist et al. states that its connector shown in Figure 9 is for connecting joists in parallel such as those shown in Figure 5 (column 5, lines 28-31): “the connector can be used as shown to effect end-to-end joints like the connectors 5 in Fig. 5.”  Applicants further arguments relate to the bent nature of Hasselqvist et al.’s connector.  However, not all of Hasselqvist et al.’s connectors are bent at an angle.  As discussed, the connector shown in Figure 9 is used on joists in parallel.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With respect to Applicant’s arguments pertaining to Opitz, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Opitz does not teach a rib in its tie connector, but Opitz is not cited for that teaching, but rather the teaching of providing multiple flanges on a tie connector.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220. The examiner can normally be reached Monday and Wednesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.A/Examiner, Art Unit 3635                                                                                                                                                                                                       
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635